Citation Nr: 0629101	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
left knee disability, claimed to be related to VA right leg 
surgery in December 1979.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
back disability, claimed to be related to VA right leg 
surgery in December 1979.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
atrophy of the quadriceps and buttocks, claimed to be related 
to VA right leg surgery in December 1979.

5.  Entitlement to an effective date prior to April 28, 1997 
for the grant of a 60 percent rating for a service-connected 
right knee disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from an April 1998 decision by the RO in 
Phoenix, Arizona that, in pertinent part, denied service 
connection for a back disability claimed as secondary to a 
service-connected right knee disability.  This case also 
comes to the Board on appeal from an August 1999 rating 
decision which denied entitlement to compensation under 38 
U.S.C. § 1151 for a left knee disability, a back disability, 
and atrophy of the quadriceps and buttocks.  Finally, this 
case comes to the Board on appeal from a December 2003 rating 
decision by the RO in Reno, Nevada that, in pertinent part, 
denied entitlement to an effective date prior to April 28, 
1997 for the grant of a 60 percent rating for a service-
connected right knee disability. 

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO (i.e., a Travel Board hearing) in May 
2005.  Following a review of the record and a pre-hearing 
conference with the appellant, it was determined that the 
issues properly before the Board were as stated on the title 
page of this decision.  

The issues of entitlement to compensation under 38 U.S.C. § 
1151 for a left knee disability, a back disability, and 
atrophy of the quadriceps and buttocks, and the issue of 
entitlement to secondary service connection for a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1983 RO decision denied an increase in a 30 
percent rating for a service-connected right knee disability.  
The veteran did not timely perfect an appeal of this RO 
decision, and it became final.

2.  On April 28, 1997, the RO received a claim from the 
veteran for an increase in a 30 percent rating for a right 
knee disability.  It is not factually ascertainable that 
right knee impairment increased on any date within the year 
preceding the April 28, 1997 claim for increased rating.  
Chronic residuals consisting of severe painful motion or 
weakness in the right knee is factually shown at an August 
1997 VA examination.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 
1997, for an increased 60 percent rating for a right knee 
disability, are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.71a 
Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an earlier effective 
date, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed December 2003 rating decision, as well as an August 
2004 Statement of the Case (SOC), and a May 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his voluminous contentions, 
including those raised at a May 2005 VA hearing; service 
medical records; VA medical records; private medical records; 
and records from the Social Security Administration.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that an earlier effective date of 
December 18, 1979 should be assigned for the grant of a 60 
percent rating for his service-connected right knee 
disability.  The RO has assigned an effective date of April 
28, 1997 for the 60 percent rating.

Although the veteran's representative contended in its July 
2006 informal brief that the issue of an earlier effective 
date is inextricably intertwined with the other issues 
currently on appeal, and must be remanded, the Board finds 
that this is not the case.  Hence, the Board will proceed 
with adjudication of the issue of entitlement to an earlier 
effective date for a 60 percent rating for a right knee 
disability.

In a February 2001 rating decision, the RO granted a 60 
percent rating for the veteran's right knee disability 
(characterized as status post meniscectomy of the right knee 
with instability and degenerative arthritis, status post 
right total knee replacement), effective April 28, 1997, the 
date of receipt of the veteran's claim for an increased 
rating.  RO memoranda and letters to the veteran reflect that 
the veteran was apparently notified of the February 2001 
decision by a letter dated on March 1, 2001, and the file 
shows no document which could be construed as a notice of 
disagreement on this issue until a memorandum received from 
the veteran's representative in August 2002.  Seemingly, the 
February 2001 determination is final in the absence of clear 
and unmistakable error (CUE), as a notice of disagreement was 
not received from the veteran or his representative within 
one year of notification of the February 2001 rating 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2005).  

However, bearing in mind the benefit-of-the doubt rule, and 
in light of the fact that there is no date stamp on the RO's 
March 2001 letter, the veteran's assertion that he filed an 
earlier (timely) notice of disagreement with the Phoenix RO, 
and the fact that the veteran's claims file was transferred 
to different ROs during this period, the Board will accept 
the August 2002 communication from the veteran's 
representative as a timely notice of disagreement with the 
effective date assigned for a 60 percent rating for a right 
knee disability in the February 2001 rating decision.

Governing law provides that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o) (2005); Hazan 
v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. 
App. (1997); VAOPGCPREC 12-98.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2005).  Once service connection has been established, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157 (2005).  The date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2005).

In a September 1955 decision, the RO granted service 
connection for a right knee disability.  In an April 1978 
rating decision, the RO assigned a 20 percent rating for this 
disability.  The veteran underwent a high tibial osteotomy of 
the right knee at the Tucson VA Medical Center (VAMC) on 
December 18, 1979.  In an April 1980 rating decision, the RO 
assigned a temporary total rating for the right knee 
disability effective December 17, 1979, with a 20 percent 
rating effective July 1, 1980.  In a July 1980 rating 
decision, the RO assigned a 30 percent rating for the right 
knee disability, effective July 1, 1980.  The RO confirmed 
and continued the 30 percent rating in a June 1982 rating 
decision.  The veteran was notified of this decision by a 
letter dated in June 1982, and he did not appeal.  

In February 1983, the veteran filed a claim for an increased 
rating for the right knee disability based on his right total 
knee replacement at a private hospital in November 1980.  In 
a March 1983 rating decision, the RO confirmed and continued 
the 30 percent rating and denied entitlement to a temporary 
total rating based on a right total knee replacement.  The 
veteran was notified of this decision by a letter dated in 
March 1983, and he did not appeal the 30 percent rating.  
Communications from the veteran and his representative dated 
in June 1983 pertain only to the issue of a temporary total 
rating for the right knee disability after a total knee 
replacement in November 1980.  As the veteran did not appeal 
the denial of an increase in a 30 percent rating for the 
right knee disability, the March 1983 rating decision is 
final as to that issue, in the absence of clear and 
unmistakable error (CUE), as a timely notice of disagreement 
was not received from the veteran within one year of the 
March 1983 notice letter.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 
20.302 (2005).  The veteran has not alleged that there was 
CUE in the March 1983 rating decision.

The claim for an earlier effective date for an increased 
rating for the right knee disability must therefore be 
considered in relation to any subsequent claim for an 
increased rating.  After the March 1983 rating decision, the 
first claim (either formal or informal) for an increased 
schedular rating for a right knee disability was received 
from the veteran on April 28, 1997.  The veteran submitted 
several private medical records with this claim.

Regulation provides that a total rating of 100 percent will 
be awarded for one year following implantation of a 
prosthetic replacement of the knee joint.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity warrant the grant of a 60 percent 
disability evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
under Diagnostic Codes 5256, 5261, or 5262.  The minimum 
rating for residual disability following implantation of a 
prosthesis is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2005).

In April 1997, the veteran submitted multiple private medical 
records, including an October 1994 private discharge summary 
from Desert Samaritan Medical Center which reflects that the 
veteran underwent a left total knee replacement.  The 
examiner noted that the veteran previously underwent a right 
total knee replacement which had been fairly successful for 
him although it was fairly stiff.  On examination of the 
right knee, range of motion was from 5 to 90 degrees with no 
instability.  An X-ray study of the right knee revealed a 
cemented total knee replacement in satisfactory position.

An August 1995 history and physical examination from Bullhead 
Community Hospital reflects that the veteran presented for 
left knee surgery.  The examiner noted that the veteran had a 
right total knee arthroplasty 15 years ago which apparently 
had done very well.  On admission, it was noted that his 
right knee flexion was limited to 70 degrees.

At an August 1997 VA orthopedic examination, the veteran 
complained of constant right knee pain, with no swelling.  He 
felt that he limped all the time, and the knee popped and 
cracked.  He complained of weakness and fatigability.  On 
examination of the right knee, there was no tenderness to 
palpation, no effusion, and no crepitation.  The cruciate 
ligaments were stable, and there was a question of a 1+ trace 
laxity of the lateral collateral ligament on the right with 
slight clicking on testing.  McMurray test was negative, 
varus/valgus orientation was normal, and there was no pain on 
passive motion of the patella.  Active range of motion of the 
right knee was from 0 to 75 degrees.  The examiner opined 
that the veteran's functional impairment due to his bilateral 
knee disabilities was moderate to severe.

The medical evidence shows no earlier date (within the year 
preceding the April 28, 1997 increased rating claim) of right 
knee residuals to a degree as would warrant more than a 30 
percent rating under any applicable Diagnostic Code.  During 
this period, there is no medical evidence of severe painful 
motion or weakness in the right leg, and the limitation of 
motion of the right knee did not warrant a higher rating 
under Diagnostic Codes 5261 or 5262.  Finally, there is no 
evidence of ankylosis of the right knee, and thus Diagnostic 
Code 5256 is not for application.  Accordingly, there is no 
basis for an effective date earlier than April 28, 1997 for 
an increased 60 percent rating for a right knee disability.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than April 28, 1997 for an 
increased 60 percent rating for a right knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than April 28, 1997 for an 
increased 60 percent rating for a right knee disability is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary regarding the claims for 
entitlement to compensation for additional disability under 
38 U.S.C. § 1151 for a left knee disability, a back 
disability, and atrophy of the quadriceps and buttocks, and 
the claim for service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The VCAA was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The VCAA and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The veteran must be notified of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate his claims.  
As part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002).  See also Quartuccio, supra.  The notice 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman, supra.     

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra regarding the issues of entitlement to 
compensation under 38 U.S.C. § 1151 for a left knee 
disability, a back disability, and atrophy of the quadriceps 
and buttocks, and the claim for secondary service connection 
for a back disability.  Hence these issues must be remanded 
in order for the RO to provide the veteran and his 
representative with such notice.  This notice should also 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if 
compensation or service connection is awarded for the claimed 
disabilities, and should also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Dingess, supra.

A review of the file reflects that the veteran injured his 
right knee during his 1953-1955 service, and later underwent 
a medial meniscectomy at a VA facility in October 1958.  He 
subsequently underwent a high tibial osteotomy of the right 
knee at the Tucson VAMC on December 18, 1979.  The veteran 
contends that this surgery was improperly and negligently 
performed, and that he was thereafter in a right leg cast for 
a very long time, and as a result developed disabilities of 
the left knee and back, and atrophy of the quadriceps and 
buttocks.  The veteran underwent a right total knee 
replacement at a private facility on November 26, 1980.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version, and is effective 
with respect to claims filed on or after October 1, 1997.  
The veteran filed this claim in April 1998, and thus the new 
version of the law applies to this case.  VAOPGCPREC 40-97.

The current law provides, in pertinent part, that 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

Alternatively, the veteran contends that he has a back 
disability which is due to or aggravated by his service-
connected right knee disability.  Governing law provides that 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.)  

The Board finds that a medical opinion is necessary to make a 
decision on these claims.  38 U.S.C.A. § 5103A(d) (West 
2002).  The RO should schedule the veteran for a VA 
orthopedic examination to determine the etiology of any 
current left knee disability, back disability, and atrophy of 
the quadriceps and buttocks.  Pertinent medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to all of the claims 
on appeal. The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman, supra.
 
2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a left knee 
disability, back disability, and atrophy 
of the quadriceps and buttocks since 
December 1979.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any current 
left knee disability, back disability, 
and atrophy of the quadriceps and 
buttocks.  The claims file and a copy of 
this remand should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should 
provide a rationale for all opinions 
offered.

a.  Following the examination and review 
of the claims file, the examiner is 
requested to render an opinion as to 
whether the veteran has a current left 
knee disability, back disability, or 
atrophy of the quadriceps and buttocks 
which was caused by VA right leg surgery 
in December 1979 or by post-surgical 
treatment such as casting, and the 
proximate cause of the disability was:  
1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or 2) an event not 
reasonably foreseeable.

b.  With respect to the veteran's current 
back disability, the examiner should also 
opine as to whether it is at least as 
likely as not (50 percent probability) 
that any current back disability was 
caused or permanently worsened by his 
service-connected right knee disability.

4.  The RO should then re-adjudicate the 
claims on appeal, with consideration of 
all additional evidence received since 
the May 2005 supplemental statement of 
the case.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


